Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see page 5, line 22 through page 7, line 10, filed 1 June 2022, with respect to claims 11-23 have been fully considered and are persuasive.  The rejection of claims 11-13 under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 20140170524) in view of Jiang et al. (US 20140272584) has been withdrawn; claims 14-15 and 18-23 under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 20050130043) in view of Chiang et al. (US 20140170524), and further in view of Jiang et al. (US 20140272548) has been withdrawn; and, the rejection of claims 16-17 under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 20050130043) in view of Chiang et al. (US 20140170524), and further in view of Jiang et al. (US 20140272548) as applied to claim 14 above, and further in view of by Seong et al. (Electrochemical behavior of a lithium-pre-doped carbon-coated silicon monoxide anode cell) has been withdrawn.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Doherty et al. (US 9,484,569).
	Claim 11:	Doherty et al. disclose method of preparing a pre-lithiated semi-solid anode (e.g., col. 1: 62-col. 2: 6 discloses a semi-solid electrode; and, col. 24: 54-56 discloses forming a semi-solid anode),
comprising:
mixing an active material (e.g., graphite as per col. 24: 51), a lithium metal or lithium-containing material (LiPF6, as per col. 24: 44-45 and 51-52), and an electrolyte (ethylene carbonate/dimethyl carbonate/LiPF6based electrolyte, as per col. 24: 44-45 and 51-42) to form a semi-solid anode material; and
forming the pre-lithiated semi-solid anode material into a pre-lithiated semi-solid anode (col. 24: 55-56 discloses that the anode slurry was formed into an electrode (i.e. a semi-solid anode). See also entire document.
	Paragraph [0048] of the instant application discloses “…semi-solid anode 150 and semi-solid cathode 14016123123664 v1 suspensions described herein can be mixed in a batch process, for example, with a batch mixer that can include, for example, a high shear mixture, a planetary mixture, a centrifugal planetary mixture, a sigma mixture, a CAM mixture, and/or a roller mixture, with a specific spatial and/or temporal ordering of component addition. In some embodiments, a semi-solid anode 150 and/or semi-solid cathode 140 suspension can be mixed in a continuous process (e.g. in an extruder), with a specific spatial and/or temporal ordering of component addition… In some embodiments, the slurry mixing can be performed at a low temperature, for example, lower than about 25 degrees Celsius (e.g., about 5 degrees Celsius)…”
		Doherty et al. disclose “In some embodiments, the mixing of the electrode material can be performed with, for example, any one of a high shear mixer, a planetary mixer, a centrifugal planetary mixture, a sigma mixture, a CAM mixture and/or a roller mixture…” (col. 5: 11-15]. In some embodiments, slurry components can be mixed in a batch process e.g., with a batch mixer that can include, e.g., a high shear mixture, a planetary mixture, a centrifugal planetary mixture, a sigma mixture, a CAM mixture, and/or a roller mixture, with a specific spatial and/or temporal ordering of component addition, as described in more detail herein.  In some embodiments, slurry components can be mixed in a continuous process (e.g. in an extruder), with a specific spatial and/or temporal ordering of component addition” (col. 6: 45-54). “…For example, some suitable mixing devices include batch mixers, such as, e.g., higher shear mixer, planetary mixer, centrifugal planetary mixture, sigma mixture, CAM mixture or roller mixture, C.W.  Brabender or Banburry.RTM.  style mixture, continuous compounding devices such as ported single or twin screw extruders (e.g., Leistritz, Haake), high shear mixers such as blade-style blenders, high speed kneading machines, and/or rotary impellers…” (col. 8: 11-18). “…In some embodiments, the optimal mixing time can be 20 seconds, 2 minutes, 4 minutes or 8 minutes, inclusive of mixing times therebetween” (col. 18: 46-48). “In some embodiments, a processing temperature can be approximately 10 degrees Celsius.  In some embodiments, the processing temperature can be lower than 10 degrees Celsius.  The processing temperature can be selected to increase the slurry flow stability, for example, by modulating the viscosity of the liquid phase (e.g. electrolyte)…” (col. 19: 47-570.
	Thus, given that the anode mixture of Doherty et al. is mixed in similar fashion (i.e. in terms of mixing components, time and temperature), the mixing of Doherty et al. renders obvious forming a prelithiated anode such that a solid-electrolyte interface (SEI) layer at least partially forms during the mixing.
	Further, Doherty et al., in col. 19: 6-13, disclose Attorney Docket No. 24MT-020/02US 314552-2300“In some embodiments, for example, where electrolyte loss occurs, a "compensation" step can be added to the process.  This step can include adding a surplus of the electrolyte and/or components of the electrolyte (e.g., the more volatile electrolyte components) during some stage of the processing.  The stage at which this addition is made could be during initial mixing of the electrolyte, during final cell assembly or at any other step”
	The disclosure “a compensation step” has been construed as rendering obvious that the lithium metal or lithium-containing material in an amount sufficient to provide a buffer for active lithium ions during cycling.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Doherty to form a prelithiated anode such that a solid-electrolyte interface (SED layer at least partially forms during the mixing, and to comprise lithium metal or lithium-containing material in an amount sufficient to provide a buffer for active lithium ions during cycling.
	One having ordinary skill in the art would have been motivated to make the modification to provide an anode exhibit improved ionic conductivity, increased voltage polarization, and increased efficiency and capacity of the battery (col. 18: 62-col. 19: 1.
	Claim 12:	Doherty et al. discloses combining a conductive material with the pre-lithiated anode material (abstract).
	Claim 13:	Doherty et al. discloses combining a high capacity materi8al with the pre-lithiated anode material (col. 20: 55-63 discloses e.g. silicon alloys).

6.	Claims 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over Doherty et al. (US 9,484,569) in view of Gao et al. (US 20050130043).
Claim 14:	Doherty et al. disclose a method of manufacturing an anode, the method comprising:
mixing an active material (e.g., graphite as per col. 24: 51), a conductive material (abstract), an electrolyte (ethylene carbonate/dimethyl carbonate/LiPF5 based electrolyte as per col. 24: 44-45 and 51-42), and a lithium metal and/or lithium-containing material (LiPF6 as per col. 24: 44-45 and 51-42) to form an anode mixture such that a solid-electrolyte interface (SEI) layer at least partially forms during the mixing, the lithium metal and/or lithium-containing material in an amount sufficient to provide a buffer for active lithium ions during cycling; and
pre-lithiated semi-solid anode material into a pre-lithiated semi-solid anode (col. 24: 55-56 discloses that the anode slurry was formed into an electrode (i.e. a semi-solid anode). See also entire document.
Paragraph [0048] of the instant application discloses “…semi-solid anode 150 and semi-solid cathode 14016123123664 v1 suspensions described herein can be mixed in a batch process, for example, with a batch mixer that can include, for example, a high shear mixture, a planetary mixture, a centrifugal planetary mixture, a sigma mixture, a CAM mixture, and/or a roller mixture, with a specific spatial and/or temporal ordering of component addition. In some embodiments, a semi-solid anode 150 and/or semi-solid cathode 140 suspension can be mixed in a continuous process (e.g. in an extruder), with a specific spatial and/or temporal ordering of component addition… In some embodiments, the slurry mixing can be performed at a low temperature, for example, lower than about 25 degrees Celsius (e.g., about 5 degrees Celsius)…”
		Doherty et al. disclose “In some embodiments, the mixing of the electrode material can be performed with, for example, any one of a high shear mixer, a planetary mixer, a centrifugal planetary mixture, a sigma mixture, a CAM mixture and/or a roller mixture…” (col. 5: 11-15]. In some embodiments, slurry components can be mixed in a batch process e.g., with a batch mixer that can include, e.g., a high shear mixture, a planetary mixture, a centrifugal planetary mixture, a sigma mixture, a CAM mixture, and/or a roller mixture, with a specific spatial and/or temporal ordering of component addition, as described in more detail herein.  In some embodiments, slurry components can be mixed in a continuous process (e.g. in an extruder), with a specific spatial and/or temporal ordering of component addition” (col. 6: 45-54). “…For example, some suitable mixing devices include batch mixers, such as, e.g., higher shear mixer, planetary mixer, centrifugal planetary mixture, sigma mixture, CAM mixture or roller mixture, C.W.  Brabender or Banburry.RTM.  style mixture, continuous compounding devices such as ported single or twin screw extruders (e.g., Leistritz, Haake), high shear mixers such as blade-style blenders, high speed kneading machines, and/or rotary impellers…” (col. 8: 11-18). “…In some embodiments, the optimal mixing time can be 20 seconds, 2 minutes, 4 minutes or 8 minutes, inclusive of mixing times therebetween” (col. 18: 46-48). “In some embodiments, a processing temperature can be approximately 10 degrees Celsius.  In some embodiments, the processing temperature can be lower than 10 degrees Celsius.  The processing temperature can be selected to increase the slurry flow stability, for example, by modulating the viscosity of the liquid phase (e.g. electrolyte)…” (col. 19: 47-570.
	Thus, given that the anode mixture of Doherty et al. is mixed in similar fashion (i.e. in terms of mixing components, time and temperature), the mixing of Doherty et al. renders obvious forming a prelithiated anode such that a solid-electrolyte interface (SEI) layer at least partially forms during the mixing.
	Further, Doherty et al., in col. 19: 6-13, disclose Attorney Docket No. 24MT-020/02US 314552-2300“In some embodiments, for example, where electrolyte loss occurs, a "compensation" step can be added to the process.  This step can include adding a surplus of the electrolyte and/or components of the electrolyte (e.g., the more volatile electrolyte components) during some stage of the processing.  The stage at which this addition is made could be during initial mixing of the electrolyte, during final cell assembly or at any other step”
	The disclosure “a compensation step” has been construed as rendering obvious that the lithium metal or lithium-containing material in an amount sufficient to provide a buffer for active lithium ions during cycling.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Doherty to form a prelithiated anode such that a solid-electrolyte interface (SEI) layer at least partially forms during the mixing, and to comprise lithium metal or lithium-containing material in an amount sufficient to provide a buffer for active lithium ions during cycling.
	One having ordinary skill in the art would have been motivated to make the modification to provide an anode exhibit improved ionic conductivity, increased voltage polarization, and increased efficiency and capacity of the battery (col. 18: 62-col. 19: 1.
	Doherty et al. do not disclose storing the anode mixture in a dry environment for a duration sufficient to substantially pre-lithiate the anode mixture prior to its incorporation into an electrochemical cell.
 Gao et al. disclose a method of manufacturing an anode, the method comprising: 
preparing an anode mixture comprising an active material (paragraph [0028], lines 1-17 disclosing a host material), a conductive material (carbon black as per paragraph [0028], lines 1-13), and a lithium metal and/or lithium-containing material (see also paragraph [0078]); and storing the anode mixture in a dry environment for a duration sufficient to substantially pre-lithiate the anode mixture prior to its incorporation into an electrochemical cell (paragraphs [0031], lines 1-12, [0035] [0037]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Doherty et al. in light of the teaching of Gao et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a storing step that would have increased the interaction and/or diffusion between a lithium metal powder and a host material, thus increasing the amount of host material that can be lithiated in a given period.
Claim 15:	The rejection of claim 15 is as set forth above in claim 14 wherein Gao et al. further discloses adding an electrolyte to the semi-solid anode mixture prior to storing in a dry environment, wherein the electrolyte obviously promotes a reaction between the electrolyte metal in the anode, forming a solid electrolyte interface (SEI) on substantially all of the surface of the active material layer.
Claim 16:	The rejection of claim 16 is as set forth above in claim 14 wherein Doherty et al. discloses that the active material constitutes between 20% and 90% of the anode mixture (see e.g. claims 14-16).
Claim 17:	The rejection of claim 17 is as set forth above in claim 14 wherein Doherty et al. discloses that the liquid electrolyte constitutes between 10% and 70% of the anode mixture (see e.g., claims 17-19).
Claim 18:	The rejection of claim 18 is as set forth above in claim 14 wherein the anode mixture further comprises a high capacity material (col. 20: 50-63 discloses e.g., a silicon alloy).
Claim 19:	Doherty et al. disclose a method of manufacturing an electrochemical cell (col. 20: 44-54), method comprising:
assembling a cell stack, the assembly including: 
	mixing an active material (e.g., graphite as per col. 24: 51), a conductive material (abstract), an electrolyte (ethylene carbonate/dimethyl carbonate/LiPF5 based electrolyte as per col. 24: 44-45 and 51-42), and a lithium metal and/or lithium-containing material (LiPF6 as per col. 24: 44-45 and 51-42) to form an anode mixture;
	placing a separator membrane atop the anode mixture (col. 1: 31-37); and placing a cathode atop the separator membrane.
	Paragraph [0048] of the instant application discloses “…semi-solid anode 150 and semi-solid cathode 14016123123664 v1 suspensions described herein can be mixed in a batch process, for example, with a batch mixer that can include, for example, a high shear mixture, a planetary mixture, a centrifugal planetary mixture, a sigma mixture, a CAM mixture, and/or a roller mixture, with a specific spatial and/or temporal ordering of component addition. In some embodiments, a semi-solid anode 150 and/or semi-solid cathode 140 suspension can be mixed in a continuous process (e.g. in an extruder), with a specific spatial and/or temporal ordering of component addition… In some embodiments, the slurry mixing can be performed at a low temperature, for example, lower than about 25 degrees Celsius (e.g., about 5 degrees Celsius)…”
		Doherty et al. disclose “In some embodiments, the mixing of the electrode material can be performed with, for example, any one of a high shear mixer, a planetary mixer, a centrifugal planetary mixture, a sigma mixture, a CAM mixture and/or a roller mixture…” (col. 5: 11-15]. In some embodiments, slurry components can be mixed in a batch process e.g., with a batch mixer that can include, e.g., a high shear mixture, a planetary mixture, a centrifugal planetary mixture, a sigma mixture, a CAM mixture, and/or a roller mixture, with a specific spatial and/or temporal ordering of component addition, as described in more detail herein.  In some embodiments, slurry components can be mixed in a continuous process (e.g. in an extruder), with a specific spatial and/or temporal ordering of component addition” (col. 6: 45-54). “…For example, some suitable mixing devices include batch mixers, such as, e.g., higher shear mixer, planetary mixer, centrifugal planetary mixture, sigma mixture, CAM mixture or roller mixture, C.W.  Brabender or Banburry.RTM.  style mixture, continuous compounding devices such as ported single or twin screw extruders (e.g., Leistritz, Haake), high shear mixers such as blade-style blenders, high speed kneading machines, and/or rotary impellers…” (col. 8: 11-18). “…In some embodiments, the optimal mixing time can be 20 seconds, 2 minutes, 4 minutes or 8 minutes, inclusive of mixing times therebetween” (col. 18: 46-48). “In some embodiments, a processing temperature can be approximately 10 degrees Celsius.  In some embodiments, the processing temperature can be lower than 10 degrees Celsius.  The processing temperature can be selected to increase the slurry flow stability, for example, by modulating the viscosity of the liquid phase (e.g. electrolyte)…” (col. 19: 47-570.
	Thus, given that the anode mixture of Doherty et al. is mixed in similar fashion (i.e. in terms of mixing components, time and temperature), the mixing of Doherty et al. renders obvious forming a prelithiated anode such that a solid-electrolyte interface (SEI) layer at least partially forms during the mixing.
	Further, Doherty et al., in col. 19: 6-13, disclose Attorney Docket No. 24MT-020/02US 314552-2300“In some embodiments, for example, where electrolyte loss occurs, a "compensation" step can be added to the process.  This step can include adding a surplus of the electrolyte and/or components of the electrolyte (e.g., the more volatile electrolyte components) during some stage of the processing.  The stage at which this addition is made could be during initial mixing of the electrolyte, during final cell assembly or at any other step”
	The disclosure “a compensation step” has been construed as rendering obvious that the lithium metal or lithium-containing material in an amount sufficient to provide a buffer for active lithium ions during cycling.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Doherty to form a prelithiated anode such that a solid-electrolyte interface (SED layer at least partially forms during the mixing, and to comprise lithium metal or lithium-containing material in an amount sufficient to provide a buffer for active lithium ions during cycling.
	One having ordinary skill in the art would have been motivated to make the modification to provide an anode exhibit improved ionic conductivity, increased voltage polarization, and increased efficiency and capacity of the battery (col. 18: 62-col. 19: 1.
	Doherty et al. do not disclose storing the anode mixture in a dry environment for a duration sufficient to substantially pre-lithiate the anode mixture prior to its incorporation into an electrochemical cell.
 Gao et al. disclose a method of manufacturing an anode, the method comprising: 
preparing an anode mixture comprising an active material (paragraph [0028], lines 1-17 disclosing a host material), a conductive material (carbon black as per paragraph [0028], lines 1-13), and a lithium metal and/or lithium-containing material (see also paragraph [0078]); and storing the anode mixture in a dry environment for a duration sufficient to substantially pre-lithiate the anode mixture prior to its incorporation into an electrochemical cell (paragraphs [0031], lines 1-12, [0035] [0037]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Doherty et al. in light of the teaching of Gao et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a storing step that would have increased the interaction and/or diffusion between a lithium metal powder and a host material, thus increasing the amount of host material that can be lithiated in a given period.
Claim 20:	The rejection of claim 20 is as set forth above in claim 19 wherein Gao et al. further discloses adding an electrolyte to the semi-solid anode mixture prior to storing in a dry environment, wherein the electrolyte obviously promotes a reaction between the electrolyte metal in the anode, forming a solid electrolyte interface (SEI) on substantially all of the surface of the active material layer.
	Claim 21:	The rejection of claim 21 is as set forth above in claim 19 wherein Doherty et al. discloses that the active material constitutes between 20% and 90% of the anode mixture (see e.g. claims 14-16).
Claim 22:	The rejection of claim 18 is as set forth above in claim 14 wherein the anode mixture further comprises a high capacity material (col. 20: 50-63 discloses e.g., a silicon alloy).
Claim 23:	The rejection of claim 23 is as set forth above in claim 19 wherein Doherty et al. disclose preparing a cathode mixture comprising:
a further active material (col. 5: 20-col. 6: 16);
a further conductive material (col. 24: 43-45 discloses carbon black); and a further electrolyte (col: 24: 43-45 discloses an ethylene carbonate/dimethyl carbonate/LiPF6 based electrolyte); and 
lithium in an amount sufficient (via “a compensation step”) to increase the stability of the cathode, and forming the cathode from the mixture (col. 24: 55-56 discloses that the cathode slurry was formed into an electrode (i.e. a semi-solid cathode).

Examiner Correspondence                                                                                                                                                                            
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729



/ULA C RUDDOCK/            Supervisory Patent Examiner, Art Unit 1729